 

LIMITED WAIVER AND CONSENT

 

THIS LIMITED WAIVER AND CONSENT (this “Waiver”) is dated as of December 20, 2018
among RHINO ENERGY LLC, a Delaware limited liability company (“Rhino”), each
subsidiary of Rhino listed as a “Borrower” on the signature pages hereto
(together with Rhino, each a “Borrower” and collectively, the “Borrowers”), the
lenders who constitute “Required Lenders” under the Financing Agreement and
listed as a “Required Lender” on the signature pages hereto (the “Required
Lenders”) and CORTLAND CAPITAL MARKET SERVICES LLC, as collateral agent for the
lenders (in such capacity, the “Collateral Agent”) and CORTLAND CAPITAL MARKET
SERVICES LLC, as administrative agent for the lenders (in such capacity,
together with its successors and assigns, the “Administrative Agent”).

 

RECITALS

 

WHEREAS, Borrowers, Rhino Resource Partners LP, (“Parent”), each subsidiary of
the Parent listed as a “Guarantor” on the signature pages attached thereto, the
lenders from time to time party thereto (the “Lenders”), CB Agent Services LLC
(the “Origination Agent”), the Collateral Agent and the Administrative Agent
entered into that certain Financing Agreement dated as of December 27, 2017 (the
“Financing Agreement”). Capitalized terms used but not otherwise defined herein
shall have the meanings assigned thereto in the Financing Agreement.

 

WHEREAS, Borrowers released from mortgage certain real property, as set forth on
Exhibit A attached hereto (the “Original Releases”). The Original Releases
constituted Eligible Real Property for which, in accordance with Section
2.05(c)(ii) of the Financing Agreement, 100% of the Net Cash Proceeds (the
“Release Proceeds”) were to paid to the Administrative Agent for the benefit of
the Lenders as a mandatory prepayment of the Loans. Borrowers have not made the
required mandatory prepayments and each release without such payments
constitutes an Event of Default under Section 9.01(a) of the Financing Agreement
(the “Release Defaults”).

 

WHEREAS, Borrowers have requested and/or made additional releases of Eligible
Real Property, as set forth on Exhibit B attached hereto, (the “Authorized
Releases”) for which Required Lenders authorized Borrowers to make the mandatory
prepayments under Section 2.05(c)(ii) (the “Authorized Proceeds”) at a later
date to be determined by the Required Lenders.

 

WHEREAS, Borrowers have requested that the Required Lenders (i) waive the
Release Defaults (the “Release Waiver”) and (ii) consent to future releases of
Eligible Real Property (the “Consent Releases”) with the mandatory prepayments
under Section 2.05(c)(ii) of the Financing Agreement (the “Consent Proceeds;
together with the Release Proceeds and the Authorized Proceeds, the “Eligible
Property Proceeds” as set forth on Schedule I attached hereto) being delayed
until such later time as determined by the Required Lenders (the “Consent”), as
more particularly set forth below, and the Required Lenders are willing to
effect the Release Waiver and the Consent as provided in, and on the terms and
conditions contained in, this Waiver.

 

 

 

 

AGREEMENTS

 

NOW, THEREFORE, for good and valuable consideration of the facts set forth
hereinabove (which are hereby incorporated into and made a part of this Waiver),
the parties hereby agree as follows:

 

1. The Release Waiver. Subject to the satisfaction of the conditions set forth
below, the Required Lenders agree to waive the Release Defaults (solely with
respect to the fact that such Release Proceeds were not paid to the
Administrative Agent within two Business Days of each Disposition of real
property by each of the Original Releases; provided, however, that if Borrowers
do not pay the Eligible Property Proceeds on demand of the Required Lenders to
the Administrative Agent in accordance with Section 2 below, the Release
Defaults shall be reinstated as if this Release Waiver had never been of
effect).

 

2. The Consents. The Required Lenders hereby (i) consent to the further delay in
the payment of the Release Proceeds and ratify the Original Releases, (ii)
ratify their consent to Authorized Releases and the delay in the payment of the
Authorized Proceeds from such Authorized Releases and (iii) acknowledge that the
Required Lenders, in their sole discretion, on a case by case basis going
forward, may consent to future Consent Releases and delay the payment of any
Consent Proceeds related to any Consent Release; provided, that for each such
Consent Release, Parent submits to Required Lenders and Collateral Agent, not
earlier than one week prior to any requested Consent Release, an Officer’s
Certificate in the form of Exhibit C attached hereto, along with an updated
Exhibit B and Schedule I to this Waiver attached thereto, adding the real
property being released under such Consent Release to Exhibit B and updating
Schedule I to add the gross proceeds and the Net Proceeds related to such
Consent Release to the Eligible Property Proceeds, and the Required Lenders
direct in writing (which may be in the form of an email) that Collateral Agent
releases the real property related to such Consent Release and the delay in the
payment of the Consent Proceeds until a later date to be determined by the
Required Lenders.

 

3. Conditions to Effectiveness. This Waiver shall become effective on the date
on which Administrative Agent has received executed original counterparts (or
electronic copies followed promptly by originals) of this Waiver (the “Effective
Date”).

 

4. Effect of this Waiver. Borrowers agree that, except as expressly provided
herein, (a) the Financing Agreement and each Loan Document shall remain
unmodified and in full force and effect, and (b) this Waiver shall not be deemed
to be a waiver of, consent to, a modification of or amendment to any other term
or condition of the Financing Agreement, any Loan Document or any other
agreement by and between Borrowers, on the one hand, and Lenders and the
Administrative Agent, on the other hand. This Waiver shall be deemed a Loan
Document.

 

5. Reaffirmations of Borrowers. Each Borrower hereby (i) agrees that this Waiver
shall not limit or diminish its obligations under, or release it from any
obligations under, the Financing Agreement and other Loan Documents, (ii)
confirms and reaffirms its obligations under the Financing Agreement and other
Loan Documents, and (iii) agrees that the Financing Agreement and other Loan
Documents remain in full force and effect and are hereby ratified and confirmed.

 

2

 

 

6. Representations and Warranties of Borrower. Each Borrower hereby represents,
covenants and warrants to Administrative Agent and Lenders as follows:

 

(a) Upon the waiver of the Release Defaults, no Default or Event of Default
exists under the Financing Agreement or any Loan Document as of the date hereof
or would result from the Release Waiver contemplated hereby;

 

(b) the representations and warranties contained in Article VI of the Financing
Agreement and in any Loan Document or which are contained in any of the
financial statements from time to time certified by the Borrower and furnished
pursuant thereto, are true and correct on and as of the date hereof (except that
to the extent that such representations and warranties specifically refer to an
earlier date, they are true and correct in all material respects as of such
earlier date (except that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof));

 

(c) it has the requisite corporate or organizational power and authority and has
taken all necessary corporate and other organizational action to authorize the
execution, delivery and performance of this Waiver and the transactions
contemplated hereby; and

 

(d) this Waiver has been duly executed and delivered by such Borrower and
constitutes a legal, valid and binding obligation of such Borrower, enforceable
in accordance with its terms.

 

7. Severability. Any provision of this Waiver held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Waiver and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable. Furthermore, in lieu of each
such invalid or unenforceable provision there shall be added automatically as a
part of this Waiver a valid and enforceable provision that comes closest to
expressing the intention of such invalid unenforceable provision.

 

8. Release. Each Loan Party hereby acknowledges and agrees that, on the
Effective Date: (a) neither it nor any of its Affiliates has any claim or cause
of action arising on or prior to the Effective Date against any Agent or any
Lender (or any of their respective Affiliates, officers, directors, employees,
attorneys, consultants or agents) under the Financing Agreement and the other
Loan Documents and (b) each Agent and each Lender has, prior to the Date,
properly performed and satisfied in a timely manner all of its obligations prior
to the Effective Date to such Loan Party and its Affiliates under the Financing
Agreement and the other Loan Documents. Notwithstanding the foregoing, the
Agents and the Lenders wish (and each Loan Party agrees) to eliminate, to the
fullest extent permitted under applicable law, any possibility that any past
conditions, acts, omissions, events or circumstances which occurred prior to the
Effective Date would impair or otherwise adversely affect any of the Agents’ and
the Lenders’ rights, interests, security and/or remedies under the Financing
Agreement and the other Loan Documents. Accordingly, for and in consideration of
the agreements contained in this Amendment and other good and valuable
consideration, each Loan Party (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, each Lender and each of
their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively, the “Released Parties”) from any and all
debts, claims, obligations, damages, costs, attorneys’ fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, arising on
or prior to the Effective Date, whether known or unknown, contingent or fixed,
direct or indirect, and of whatever nature or description, and whether in law or
in equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done on or prior to the Effective Date and arising out of, connected with or
related in any way to this Amendment, the Financing Agreement or any other Loan
Document, or any act, event or transaction on or prior to the Effective Date
related or attendant thereto, or the agreements of any Agent or any Lender
contained therein, or the possession, use, operation or control of any of the
assets of each Loan Party, or the making of any Loans, or the management of such
Loans or the Collateral, in each case, on or prior to the Effective Date.

 

3

 

 

As to each and every claim released hereunder, each Loan Party also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of New York), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

 

Each Loan Party acknowledges that it may hereafter discover facts different from
or in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action arising on or prior to the Effective Date
and agrees that this instrument shall be and remain effective in all respects
notwithstanding any such differences or additional facts. Each Loan Party
understands, acknowledges and agrees that to the extent permitted under
applicable law, the release set forth above may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

 

Each Loan Party, for itself and on behalf of its successors, assigns, and
officers, directors, employees and agents, and any Person acting for or on
behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of the Released Parties
above that it will not sue (at law, in equity, in any regulatory proceeding or
otherwise) the Released Parties on the basis of any claim released, remised and
discharged by such Person pursuant to this Section 8. Each Loan Party further
agrees that it shall not dispute the validity or enforceability of the Financing
Agreement or any of the other Loan Documents or any of its obligations
thereunder, or the validity, priority, enforceability or the extent of
Collateral Agent’s Lien on any item of Collateral under the Financing Agreement
or the other Loan Documents. If any Loan Party or any of its respective
successors, assigns, or officers, directors, employees and agents, or any Person
acting for or on behalf of, or claiming through it violate the foregoing
covenant, such Person, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as the
Released Parties may sustain as a result of such violation, all reasonable
attorneys’ fees and costs incurred by the Released Parties as a result of such
violation.

 

4

 

 

Each Lender hereby acknowledges and agrees that, on the Effective Date: (a)
neither it nor any of its Affiliates has any claim or cause of action arising on
or prior to the Effective Date against Cortland Capital Market Services LLC,
Colbeck Capital Management, LLC or CB Agent Services LLC (or any of their
respective Affiliates, officers, directors, employees, attorneys, consultants or
agents) under the Financing Agreement and the other Loan Documents and (b) each
of Cortland Capital Market Services LLC, Colbeck Capital Management, LLC, CB
Agent Services LLC and their respective Affiliates has, prior to the Effective
Date, properly performed and satisfied in a timely manner all of its obligations
prior to the Effective Date to such Lender and its Affiliates under the
Financing Agreement and the other Loan Documents. Notwithstanding the foregoing,
Cortland Capital Market Services LLC, Colbeck Capital Management, LLC, CB Agent
Services LLC and their respective Affiliates wish (and each Lender agrees) to
eliminate, to the fullest extent permitted under applicable law, any possibility
that any past conditions, acts, omissions, events or circumstances which
occurred prior to the Effective Date would give rise to any claim by any Lender
against Cortland Capital Market Services LLC, Colbeck Capital Management, LLC,
CB Agent Services LLC and their respective Affiliates under the Financing
Agreement and the other Loan Documents. Accordingly, for and in consideration of
the agreements contained in this Amendment and other good and valuable
consideration, each Lender (for itself and its Affiliates and the successors,
assigns, heirs and representatives of each of the foregoing) (collectively, the
“Lender Releasors”) does hereby fully, finally, unconditionally and irrevocably
release and forever discharge Cortland Capital Market Services LLC, Colbeck
Capital Management, LLC, CB Agent Services LLC and each of their respective
Affiliates, officers, directors, employees, attorneys, consultants and agents
(collectively, the “Colbeck/Cortland Released Parties”) from any and all debts,
claims, obligations, damages, costs, attorneys’ fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, arising on
or prior to the Effective Date, whether known or unknown, contingent or fixed,
direct or indirect, and of whatever nature or description, and whether in law or
in equity, under contract, tort, statute or otherwise, which any Lender Releasor
has heretofore had or now or hereafter can, shall or may have against any
Colbeck/Cortland Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done on or prior to the Effective Date and
arising out of, connected with or related in any way to this Amendment, the
Financing Agreement or any other Loan Document, or any act, event or transaction
on or prior to the Effective Date related or attendant thereto, or the
agreements of Cortland Capital Market Services LLC, Colbeck Capital Management,
LLC, CB Agent Services LLC or any of their respective Affiliates contained
therein, or the possession, use, operation or control of any of the assets of
each Loan Party, or the making of any Loans, or the management of such Loans or
the Collateral, in each case, on or prior to the Effective Date.

 

As to each and every claim released hereunder, each Lender hereby represents
that it has received the advice of legal counsel with regard to the releases
contained herein, and having been so advised, specifically waives the benefit of
the provisions of Section 1542 of the Civil Code of California which provides as
follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

5

 

 

As to each and every claim released hereunder, each Lender also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of New York), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto

 

9. Governing Law. This Waiver shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to its conflicts of law
principles.

 

10. Counterparts. This Waiver may be executed in counterparts (and by different
parties hereto in different counterparts), and by facsimile transmission or
other electronic means, which signatures shall be considered original executed
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. Each party to this Waiver agrees that it will be bound by its own
facsimile or other electronically transmitted signature and that it accepts the
facsimile or other electronically transmitted signature of each other party.

 

11. Final Agreement. THIS WAIVER REPRESENTS THE ENTIRE EXPRESSION OF THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS WAIVER IS EXECUTED.
THIS WAIVER MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR
AGREEMENT OF ANY PROVISION OF THIS WAIVER SHALL BE MADE, EXCEPT BY A WRITTEN
WAIVER SIGNED BY THE PARTIES HERETO.

 

[Signature Page Follows]

 

6

 

 

IN WITNESS WHEREOF, this Limited Waiver and Consent has been executed on the
date first written above, to be effective upon satisfaction of the conditions
set forth herein.

 

  BORROWERS:         RHINO ENERGY LLC                                   By: /s/
Richard A. Boone   Name: Richard A. Boone   Its: President and CEO         RHINO
EXPLORATION LLC   RHINO TECHNOLOGIES LLC   SPRINGDALE LAND LLC   CAM MINING LLC
  MCCLANE CANYON MINING LLC   HOPEDALE MINING LLC   CAM-OHIO REAL ESTATE LLC  
CAM-KENTUCKY REAL ESTATE LLC   CAM-COLORADO LLC   TAYLORVILLE MINING LLC  
LEESVILLE LAND LLC   CAM AIRCRAFT LLC   CASTLE VALLEY MINING LLC   PENNYRILE
ENERGY LLC         By: /s/ Richard A. Boone   Name: Richard A. Boone   Its:
President and CEO

 

[Borrowers’ Signature Page to Limited Waiver]

 

 

 

 

  COLLATERAL AGENT AND ADMINISTRATIVE AGENT:         CORTLAND CAPITAL MARKET
SERVICES LLC         By: /s/ Matthew Trybula   Name: Matthew Trybula   Title:
Associate Counsel

 

[Administrative Agent/Collateral Agent Signature Page to Limited Waiver]

 

 

 

 

  REQUIRED LENDERS:         COLBECK STRATEGIC LENDING MASTER, L.P.         By:
Colbeck Capital Management, LLC, its investment manager         By: /s/ Baabur
Khondker   Name: Baabur Khondker   Title: Chief Financial Officer

 

[Administrative Agent/Collateral Agent Signature Page to Limited Waiver]

 

 

 

